Citation Nr: 1529602	
Decision Date: 07/10/15    Archive Date: 07/16/15

DOCKET NO.  13-32 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a disability rating in excess of 10 percent from August 31, 2010, to September 26, 2012, and in excess of 30 percent as of January 1, 2013, for ischemic heart disease with coronary artery bypass graft.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel



INTRODUCTION

The Veteran had active service from October 1966 to October 1970.

This appeal to the Board of Veterans' Appeals (Board) is from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appeal for a higher rating for ischemic heart disease is inextricably intertwined with another claim not currently before the Board.  The Veteran filed a claim for service connection for a heart valve replacement, which the RO denied in a January 2015 decision as not secondary to the Veteran's service-connected ischemic heart disease.  The Veteran also asserted that his valvular heart disease is etiologically related to herbicide exposure, and the RO continues to develop his claim based upon this alternative theory of entitlement.  See May 2015 Deferred Rating Decision.   Accordingly, the claim for an increased rating for ischemic heart disease with coronary artery bypass graft must be deferred at this time.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are inextricably intertwined when a decision on one issue would have a "significant impact" on a claim for the second issue).  

Further, the record does not appear to contain treatment records from Dr. E dated after January 2012, the Veteran's Social Security Administration (SSA) records, or treatment records from Dr. H or Dr. S, to whom Dr. E mailed letters in April 2010 and January 2012.  See August 2013 VA Cardiology Treatment Records (follows with private cardiologist Dr. E); May 2012 VA Heart Examination (reporting having received SSA benefits since 2008 due to cardiac condition); January 2012 Dr. E Letter (assessing chest pain as possibly due to rheumatoid arthritis, noting plan to see a rheumatologist locally rather than at VA).  The RO should also make efforts to obtain this evidence.

Finally, in February 2015 the Veteran's representative stated that the Veteran's ischemic heart disease had worsened since his VA examination and that, therefore, a current examination was warranted to determine the level of severity.  Thus, on remand the Veteran should be scheduled for a current VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  After complying with the duty to notify and assist, (re)adjudicate the Veteran's claim for service connection for heart valve replacement, to include as due to in-service herbicide exposure and/or as secondary to service-connected ischemic heart disease.  See VA Rating Decision dated January 15, 2015, and Deferred Rating Decision dated May 1, 2015.  The Board points out that these are alternative theories of entitlement for service connection for heart valve replacement (i.e., as due to in-service herbicide exposure and/or as secondary to service-connected ischemic heart disease) and not two separate claims.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).

2.  Make arrangements to obtain the Veteran's VA treatment records, dated since January 2014.

3.  Request from the SSA complete copies of any disability determination it has made concerning the Veteran and copies of the medical records that served as the basis for any such decision.



4.  Make arrangements to obtain records of treatment with Dr. E dated after January 2012, records of treatment with Drs. H. and S, and records of treatment by any private rheumatologist identified by the Veteran.  

5.  Then, after the above records have been obtained, schedule the Veteran for an appropriate VA examination to assess the current level of severity of his service-connected ischemic heart disease with coronary artery bypass graft.  An appropriate DBQ should be filled out for this purpose, if possible.  The entire claims file and a copy of this REMAND must be made available to the examiner.  The examiner must note in the examination reports that the evidence in the claims file has been reviewed.  All indicated tests and studies should be performed and all clinical findings reported in detail. 

6.  Finally, after completing any other development that may be indicated, readjudicate the claim on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and given a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

